DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 12/21/2021 in which claims 1-21 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0041811, filed on 4/10/2019.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Attorney John A. LeBlanc (64611) on 1/26/2022.

The application has been amended as follows: 

1.	(Currently Amended) An electronic device comprising:
an output device;
at least one processor operatively connected to the output device; and 
a memory operatively connected to the at least one processor,
wherein the memory is configured to store a plurality of candidate condition tables,
wherein the memory is further configured to store instructions that, when executed, cause the at least one processor to:
	detect occurrence of an event,
	determine a query corresponding to the event in response to the occurrence of the event,
	obtain raw data based on at least part of the determined query, 
determine a main information condition table from among the plurality of candidate condition tables, based on context information associated with the event, for defining a priority condition,
	determine the priority condition for selecting data from among the obtained raw data, based on the context information associated with the event and based on the main information condition table,
select main information from the obtained raw data, based on the priority condition, and
output a natural language response generated based on the selected main information, through the output device, and
wherein the main information condition table comprises at least one data field item and a priority determination condition corresponding to the respective at least one data field item.

2.	(Cancelled) 

3.	(Currently Amended) The electronic device of claim 1, wherein the instructions further cause the at least one processor to:
determine a main information candidate list including at least one value corresponding to the at least one data field item, and
select the main information among the at least one value based on the priority determination condition.

4.	(Currently Amended) The electronic device of claim 3, wherein the instructions further cause the at least one processor to:
compare the at least one value with the priority determination condition,
determine a priority for the 
select the main information among the at least one value based on the determined priority.

6.	(Currently Amended) The electronic device of claim 1, further comprising:
an input device,
wherein the event comprises entering a natural language input via the input device, and
wherein the instructions further cause the at least one processor to:
determine an intent corresponding to the natural language input, and
determine a parameter for constituting the query based on the determined intent.

7.	(Cancelled)

12.	(Currently Amended) A method in which an electronic device provides a natural language response, the method comprising:
detecting an occurrence of an event;
determining a query corresponding to the event as a response to the occurrence of the event;
obtaining raw data based on at least part of the query;
determining a main information condition table, from among a plurality of candidate condition tables, based on context information associated with the event, for defining a priority condition;
determining the priority condition for selecting data, from among the obtained raw data, based on context information associated with the event and based on the main information condition table;
selecting main information from the raw data, based on the priority condition; and
outputting a natural language response generated based on the selected main information, 
wherein the main information condition table comprises at least one data field item and a priority determination condition corresponding to the respective at least one data field item.

13.	(Cancelled) 

14.	(Currently Amended) The method of claim 12, wherein the selecting of the main information comprises:
determining a main information candidate list including at least one value corresponding to the at least one data field item; and
selecting the main information among the at least one value based on the priority determination condition.

15.	(Currently Amended) The method of claim 14, wherein the selecting of the main information among the at least one value comprises:

determining a priority for the 
selecting the main information among the at least one value based on the determined priority.

20.	(Currently Amended) At least one non-transitory computer-readable recording medium having recorded thereon a computer program for executing a method, the method comprising:
detecting an occurrence of an event;
determining a query corresponding to the event as a response to the occurrence of the event;
obtaining raw data based on at least part of the query;
determining a main information condition table from among a plurality of candidate condition tables, based on context information associated with the event, for defining a priority condition,
determining the priority condition for selecting data, from among the obtained raw data, based on context information associated with the event and based on the main information condition table;
selecting main information from the raw data, based on the priority condition; and
outputting a natural language response generated based on the selected main information,
wherein the main information condition table comprises at least one data field item and a priority determination condition corresponding to the respective at least one data field item.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record doesn’t adequately teach or suggest the limitations in the independent claims.  Specifically, the prior art of record couldn’t show a determining a query corresponding to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fan et al. US 20200012650 A1 teaches determining a response for user input data (Title) as well as, “when the answer of the question is obtained by the template matching method, types of various questions need to be determined in advance, and templates of respective questions also need to be provided in advance. The answer of the question is generated by combining some obtained information with the template. Such implementation method needs to give all possible answer templates for different types of questions” (paragraph [0023]).  However, there’s no detail on priority or condition for each of the templates.  
Chang et al. US 20170177715 A1 teaches Natural Language System Question Classifier, Semantic Representations, and Logical Form Templates (Title).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 29, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152